Citation Nr: 0719741	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Whether the appellant can be recognized as the veteran's 
surviving spouse for death pension purposes.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to August 
1945.  He died in August 1999.  The appellant, who claims to 
be his surviving spouse, has applied for death benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision letter issued 
by the RO.  

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

In the present case, the appellant has submitted a marriage 
certificate confirming her marriage to the veteran in 
Bangkok, Thailand in October 1951, as well as statements from 
several individuals, including her daughter, in support of 
her contention that she and the veteran never divorced and 
were married at the time of his death.  

The RO, however, denied the appellant's claim on the basis of 
applications from the veteran dated in September 1995 and 
January 1996 indicating that he had divorced her in Thailand 
in 1990.  

Given this seemingly contradictory evidence, the Board finds 
that further factual development is needed in this case.  
This development should include contacting, through regular 
diplomatic channels, the governmental departments in Thailand 
that could confirm whether the veteran and the appellant were 
divorced at the time of his death.  

The Board also notes that the RO, to date, has not fully 
explained to the appellant the relevant duties of VA and 
herself in developing evidence to substantiate her claim, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. § 3.159.  Such action is also necessary 
prior to a Board adjudication of her claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claim.  The letter must inform the 
appellant about the information and 
evidence that is necessary to 
substantiate the claim, notify her of the 
type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession to support her claim.  

2.  All indicated action should then be 
made to corroborate whether the appellant 
and the veteran were legally divorced at 
the time of his death.  These efforts 
should include procuring Thai marriage 
and divorce documents, including 
communications with the U.S. Embassy in 
Bangkok (http://bangkok.usembassy.gov/), 
as well as with the Royal Thai Embassy in 
Washington (http://www.thaiembdc.org/).  

All documentation obtained as a result of 
such communications should be added to 
the claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
added to the claims file.  

3.  After completion of the above 
development, the issue of entitlement to 
recognition as the veteran's surviving 
spouse should be readjudicated.  If the 
determination remains unfavorable, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



